Citation Nr: 0108440	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  99-00 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for a right knee scar, on appeal from the initial 
grant of service connection.

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to service connection for the residuals of a 
jaw fracture.

4.  Entitlement to service connection for the residuals of a 
nose fracture.

5.  Entitlement to service connection for a sinus disability 
as a residual of a facial fracture.

6.  Entitlement to service connection for the residuals of a 
skull fracture.


REPRESENTATION

Appellant represented by:	Donald L. Smith, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1974.

This appeal arises from a rating decision of January 1998 
from the Columbia, South Carolina, Regional Office (RO).

The veteran presented testimony before the undersigned member 
of the Board of Veterans' Appeals (Board) at the RO in 
November 2000.  At that hearing, the veteran indicated he had 
impaired sensation in his face, and diminished taste and 
smell due to his head/face injury during service.  This 
matter has not been developed for appellate review and it is 
referred to the RO for appropriate action.


REMAND

The service medical records obtained by the RO do not appear 
to be complete.  However, based on these records, service 
connection for scars of the right knee was granted.  At his 
hearing before the undersigned, the veteran submitted copies 
of service medical records that he obtained with the 
assistance of his Congressional Representative which show he 
underwent surgery on the right knee in May 1971.  The RO has 
not considered these records.  For the Board to consider 
these records for an increased rating for the veteran's right 
knee in the first instance could be prejudicial to the 
veteran since these records provide a more complete history 
of the origin of the veteran's knee scars and any other right 
knee disability that is present.  Accordingly, this case will 
be returned to the RO to consider the records received at the 
veteran's hearing to more accurately describe the veteran's 
knee disability and assigning an appropriate disability 
rating.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

As noted above, the service medical records obtained by the 
RO from the National Personnel Records Center (NPRC) do not 
appear to be complete.  The veteran has submitted copies of 
service medical records obtained with the assistance of his 
Congressional Representative which show that he had surgery 
on his right knee during service and an open reduction of a 
fracture of the right zygoma-maxilla.  Complete service 
medical records are necessary to equitably assess the 
veteran's claims.  Additionally, since the veteran's complete 
service medical records were not provided when initially 
requested, the RO should also request clinical records 
related to the veteran's two inservice hospitalizations.  
Accordingly, this case will be returned to the RO to request 
the veteran's complete service medical records and clinical 
records of his inservice hospitalizations from NPRC.  See 
Hayre v. West, 188 F.3d 1327 (Fed.Cir. 1999).

The veteran received a Department of Veterans Affairs (VA) 
general medical examination in December 1997.  However, at 
the time of the examination, service medical records were not 
available.  The records received at his hearing show open 
reduction of a fracture of the right zygoma-maxilla in 
November 1968 and surgical repair of the right torn anterior 
cruciate ligament.  Therefore, the examiner was not able to 
provide assessments of the veteran's claimed disabilities 
that took into account his inservice medical history.  
Additionally, the veteran has not received a VA audiological 
evaluation to determine whether hearing loss disability is 
present and to provide an opinion as to the etiology of any 
hearing loss.  Accordingly, this case will be returned to the 
RO for further examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 was enacted.  This statute 
amended and clarified VA's duty to assist claimants in the 
development of the facts relevant to their claims.  Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  Since this 
case is being returned to the RO for further evidentiary 
development and adjudication, the RO should ensure that any 
additional evidentiary development or other procedures that 
may be required by this new law are accomplished. 

Accordingly, this case is REMANDED for the following action:

1.  The RO should request that the NPRC 
provide the veteran's complete service 
medical records.  The RO should also 
request clinical records related to the 
veteran's hospitalization from November 
1968 to December 1968 at the Naval 
Hospital at Key West, Florida.  
Additionally, the RO should request 
clinical records related to the veteran's 
hospitalization and treatment from May 
1971 to September 1971, at the Naval 
Hospital at Portsmouth, Virginia.  

2.  The RO should request that the 
veteran be scheduled for a VA orthopedic 
examination of the right knee.  All 
appropriate tests and studies should be 
conducted.  The examiner should fully 
describe the symptoms resulting from the 
inservice tear of the anterior cruciate 
ligament and its treatment.  The examiner 
should also conduct range of motion 
testing of the right knee including an 
assessment of impairment caused by pain 
on motion and use, and provide the normal 
range of motion values.  The examiner 
should also assess the stability of the 
knee.  The examiner should present all 
findings, and the reasons and bases 
therefor, in a clear, comprehensive, and 
legible manner on the examination report.  
The claims folder should be made 
available to the examiner for review 
prior to evaluation of the veteran.

3.  The RO should request that the 
veteran be scheduled for a VA audiologic 
examination.  All appropriate tests and 
studies should be conducted.  The 
examiner should determine the state of 
the veteran's hearing.  Additionally, if 
the veteran has hearing loss, the 
examiner should render an opinion, if 
possible, as to whether the hearing loss 
is due to the head/face trauma during 
service or whether it is due to other 
causes.  The examiner should present all 
findings, and the reasons and bases 
therefor, in a clear, comprehensive, and 
legible manner on the examination report.  
The claims folder should be made 
available to the examiner for review 
prior to evaluation of the veteran.

4.  The RO should request that the 
veteran be scheduled for a VA ear, nose, 
and throat examination.  All appropriate 
tests and studies should be conducted.  
The examiner should be requested to 
assess the veteran's jaw, skull, nose, 
and sinuses to identify the residuals of 
the open reduction of a fracture of the 
right zygoma-maxilla.  The examiner 
should assess the severity of the 
residuals of that injury that are 
identified.  The examiner should present 
all findings, and the reasons and bases 
therefor, in a clear, comprehensive, and 
legible manner on the examination report.  
The claims folder should be made 
available to the examiner for review 
prior to evaluation of the veteran.


5.  Following completion of the above, 
the RO should review the veteran's claims 
to determine if additional symptoms of 
the veteran's right knee disability 
should be service connected and whether 
an increased rating for the service 
connected right knee scar can be granted.  
The RO should also determine whether 
service connection for bilateral hearing 
loss, the residuals of a jaw fracture, 
the residuals of a nose fracture, a sinus 
disability as a residual of a facial 
fracture, and a skull fracture can be 
granted.  The RO should conduct any 
additional evidentiary development and/or 
comply with any additional procedures 
under the Veterans Claims Assistance Act 
of 2000 that may be deemed necessary.  

6.  If a decision remains adverse to the 
veteran, he and his attorney should be 
provided with a supplemental statement of 
the case and be apprised of the 
applicable period of time within which to 
respond.  The case should then be 
returned to the Board for further 
consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


